PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Auffinger et al.
Application No. 16/046,316
Filed: July 26, 2018 
For: ANCHORING BOLT HEAD FOR AN EME PROTECTION CAP SYSTEM

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.59(b), filed March 21, 2019, to expunge information from the above identified application.

Petitioner requests that four (4) NPL documents filed on January 8, 2019 and identified in the petition as “K”, “L”, “N”, and “O” be expunged from the record because they were unintentionally submitted by Applicant.

The petition is GRANTED.

A petition under 37 CFR 1.59(b) must contain:

(A)    	a clear identification of the information to be expunged without disclosure of the
details thereof;
(B)     	a clear statement that the information to be expunged is trade secret material,
proprietary material, and/or subject to a protective order, and that the
information has not been otherwise made public;
(C)     	a commitment on the part of the petitioner to retain such information for the
period of any patent with regard to which such information is submitted;
(D)     	a statement that the petition to expunge is being submitted by, or on behalf of,
the party in interest who originally submitted the information;
(E)     	the fee as set forth in 37 CFR 1.17(g) for a petition under 37 CFR 1.59(b)

The information in question has been determined by the undersigned to not be material to the examination of the instant application.

As the above conditions have been met, the requested material has been expunged.  However, the material will not be returned to the applicants.  The obligation to return documents was removed from 37 CFR 1.59 (June 30, 2003 Fed Register, Vol. 68, No. 125, 38613).  The documents have been closed from the IFW record so as not to be viewable by non-PTO personnel.  This decision 

Applicant is required to retain the expunged material(s) for the life of any patent which issues on the above-identified application.

Any questions regarding this decision should be directed to Victor Batson at (571) 272-6987.




/WENDY R GARBER/Director, 3600                                                                                                                                                                                                        _______________________
Wendy Garber, Director
Patent Technology Center 3600
(571) 272-5150